DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 06/18/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Yang et al (US 9,589,718 B2) was the closest prior art of record, Yang et al (US 9,589,718 B2) discloses shielding method and structure applicable to any transformer design for any application, including transformers with PCB windings, and which can greatly reduce or fully eliminate propagation of common mode noise through parasitic capacitance between transformer windings and between a transformer and other structures, however the prior art of record does not discloses the specific configuration of the claimed transformer-type transmitter-receiver device, comprising: on a transmit side of the device: a first magnetic layer; a first metal shielding layer; and at least one first conductor layer disposed between the first magnetic layer and the first metal shielding layer, the at least one first conductor layer having a transmit winding formed thereon; and on a receive side of the device: a second metal shielding layer; a second magnetic layer; and at least one second conductor layer disposed between the second metal shielding layer and the second magnetic layer, the at least one second conductor layer having a receive winding formed thereon; and a dielectric isolation layer disposed between the first metal shielding layer and the second metal shielding layer, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-14, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 15, Yang et al (US 9,589,718 B2) was the closest prior art of record, Yang et al (US 9,589,718 B2) discloses shielding method and structure applicable to any transformer design for any application, including transformers with PCB windings, and which can greatly reduce or fully eliminate propagation of common mode noise through parasitic capacitance between transformer windings and between a transformer and other structures, however the prior art of record does not discloses the specific configuration of the claimed method of fabricating a transformer-type transmitter-receiver device, comprising: on a transmit side of the device: disposing at least one first conductor layer adjacent a first metal shielding layer, the at least one first conductor layer having a transmit winding formed thereon; and disposing a first magnetic layer adjacent the at least one first conductor layer; on a receive side of the device: disposing at least one second conductor layer adjacent a second magnetic layer, the at least one second conductor layer having a receive winding formed thereon; and disposing a second metal shielding layer adjacent the at least one second conductor layer; and disposing a dielectric isolation layer between the first metal shielding layer and the second metal shielding layer, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 16-20 which depends on claim 15, these claims are allowable for at least the same reasons given for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al (US 9,218,903 B2) discloses a reconfigurable multi-stack inductor formed within a semiconductor structure may include a first inductor structure located within a first metal layer of the semiconductor structure, a first ground shielding structure located within the first metal layer that is electrically isolated from and circumferentially bounds the first inductor structure, and a second inductor structure located within a second metal layer of the semiconductor structure, whereby the second inductor structure is electrically coupled to the first inductor structure, however does not discloses the claimed structure arrangement.
Pache et al (US 8,531,261 B2) discloses an integrated circuit comprising a first inductor circuit, a second inductor circuit, and a shield element interposed the first and second inductor circuit, however does not discloses the claimed structure arrangement.
Jacobson et al (US 8,089,331 B2) discloses an improved planar magnetic structure in which the voltage gradient between core and windings is reduced by shields disposed between the one or more legs of the core and the windings and extending through the PWB layers; vias are offset to permit them to be contained within the path of the winding; and the induced magnetic and eddy currents intrinsic to interstitial shield layers are reduced by configuring the shield conductors with pairs of courses with opposite and offsetting current propagation, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836